Exhibit 10.2

TESSCO TECHNOLOGIES INCORPORATED

RESTRICTED STOCK AWARD

THIS RESTRICTED STOCK AWARD (this “Award”) is made as of the 31st day of August,
2006 (the “Grant Date”), by and between TESSCO TECHNOLOGIES INCORPORATED, a
Delaware corporation (the “Company”), and ROBERT B. BARNHILL, JR. (“Grantee”).

EXPLANATORY STATEMENT

The Company and Grantee have entered into an Employment Agreement dated August
31, 2006 (the “Employment Agreement”) pursuant to which Grantee continues to be
employed by the Company as Chairman of the Board, President, and Chief Executive
Officer. As provided in the Employment Agreement, as an additional incentive to
Grantee to further the Company’s growth and success, the Company has agreed to
grant and issue to Grantee, pursuant to the Company’s 1994 Stock and Incentive
Plan, as amended (the “Plan”) one hundred thousand shares of the Company’s
common stock, par value $0.01 per share, subject to the restrictions and
conditions set forth in this Award.

NOW, THEREFORE, in consideration of the mutual promises set forth below, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, and to evidence the grant of and to set forth the terms and
conditions governing the grant and ownership of the Award Shares (as defined
below) and the parties’ other agreements related thereto, Grantee and the
Company agree as follows:

AGREEMENTS


SECTION 1.               GRANT. THE COMPANY HEREBY GRANTS TO GRANTEE AS OF THE
GRANT DATE, AND GRANTEE HEREBY ACCEPTS FROM THE COMPANY, ONE HUNDRED THOUSAND
(100,000) SHARES OF COMMON STOCK (THE “AWARD SHARES”), SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AWARD. ALL AWARD SHARES SHALL BE DEEMED FULLY PAID
AND NONASSESSABLE.


SECTION 2.               DEFINED TERMS. THE FOLLOWING CAPITALIZED TERMS HAVE THE
MEANINGS SET FORTH BELOW:

“Board” means the Board of Directors of the Company.

“Cause” has the meaning ascribed to it in the Employment Agreement.

“Change in Control” has the meaning ascribed to it in the Employment Agreement.

“Common Stock” means the Company’s common stock, par value $.01 per share.

“Disability” has the meaning ascribed to it in the Employment Agreement.

“Fiscal Year” means a fiscal year of the Company.

“Good Reason” has the meaning ascribed to it in the Employment Agreement.


--------------------------------------------------------------------------------




“Nonvested Shares” means, at any given time, all of those Award Shares that are
not Vested Shares.

“Shares” means the Company’s Common Stock.

“Transfer” means (i) to sell, assign, transfer, convey, pledge, hypothecate, or
otherwise encumber or dispose of, either voluntarily or by operation of law
(whether by virtue of execution, attachment, or similar process) or (ii) a sale,
assignment, transfer, conveyance, pledge, hypothecation, or other encumbrance or
disposition, either voluntarily or by operation of law (whether by virtue of
execution, attachment, or similar process).

“Vested Shares” means, at any given time, those Award Shares that have vested as
provided in Section 3.


SECTION 3.               VESTING AND FORFEITURE OF AWARD SHARES.

3.1.          In General. As of the Grant Date, all of the Award Shares shall be
Nonvested Shares. Except as otherwise provided below, ten percent (10%) of the
original number of Award Shares (or such number of Award Shares as shall take
into account any adjustment made pursuant to Section 3.4) shall vest on the last
day of each Fiscal Year, commencing with the last day of the Fiscal Year ending
in 2007 and continuing through the last day of the Fiscal Year ending in 2016.
For the avoidance of doubt, the Award Shares shall vest pursuant to the
foregoing sentence on an annual basis rather than on a daily basis.

3.2.          Accelerated Vesting. Notwithstanding any other provision of this
Award, any and all Nonvested Shares shall vest immediately effective upon:

(a)           Termination of Grantee’s employment by the Company other than for
Cause;

(b)           Termination of Grantee’s employment by Grantee for Good Reason;

(c)           Termination of Grantee’s employment either by the Company or by
Grantee on account of Disability;

(d)           The death of Grantee; or

(e)           the occurrence of a Change in Control.

3.3.          Forfeiture of Nonvested Shares. If Grantee’s employment is
terminated by the Company for Cause or by Grantee other than for Good Reason or
on account of Disability, any and all Nonvested Shares shall immediately be
forfeited and returned to the Company without compensation to Grantee, and this
Award shall terminate and be of no further force and effect.

3.4.          Adjustment of Shares. In the event of any change in the
outstanding Common Stock resulting from a subdivision or consolidation of
shares, whether through

2


--------------------------------------------------------------------------------




reorganization, recapitalization, share split, reverse share split, share
distribution, or combination of shares or the payment of a share dividend, the
Award Shares, whether Vested Shares or Nonvested Shares, shall be treated in the
same manner in any such transaction as other outstanding shares of Common Stock.
Any shares of Common Stock or other securities received by Grantee with respect
to any Nonvested Shares in any such transaction shall be subject to the same
restrictions and conditions as the Nonvested Shares with respect to which such
Common Stock or other securities were received and, in the case of shares of
Common Stock, such shares shall constitute Nonvested Shares for purposes of this
Award.


SECTION 4.               RESTRICTIONS ON TRANSFER. GRANTEE MAY NOT TRANSFER ANY
NONVESTED SHARES, AND ANY PURPORTED TRANSFER OF NONVESTED SHARES SHALL BE
INEFFECTIVE. GRANTEE SHALL HAVE THE FULL AND UNENCUMBERED OWNERSHIP OF AND RIGHT
TO TRANSFER AND OTHERWISE DEAL WITH ALL VESTED SHARES AS GRANTEE DEEMS FIT,
SUBJECT ONLY TO SUCH RESTRICTIONS AS MAY BE IMPOSED BY FEDERAL AND STATE
SECURITIES LAWS.


SECTION 5.               RIGHTS AS STOCKHOLDER. EXCEPT AS PROVIDED IN SECTION 4,
GRANTEE SHALL BE ENTITLED TO ALL OF THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO
AWARD SHARES (EXCEPT AWARD SHARES THAT HAVE BEEN FORFEITED), INCLUDING THE RIGHT
TO VOTE SUCH SHARES AND TO RECEIVE DIVIDENDS AND OTHER DISTRIBUTIONS PAYABLE
WITH RESPECT TO SUCH SHARES AFTER THE GRANT DATE.


SECTION 6.               CERTIFICATES.

6.1.          Escrow of Certificates. Certificates evidencing Nonvested Shares
shall be issued in Grantee’s name promptly after the Grant Date, but such
certificates shall be held in escrow by the Company. As and when Nonvested
Shares from time to time vest, Grantee shall be entitled to receive possession
of certificates evidencing such Vested Shares, subject only to such restrictions
as may be imposed by federal and state securities laws.

6.2.          Restrictive Legends. Each certificate representing Award Shares
will be stamped with the following legends:

THE VESTING, FORFEITURE, SALE, AND TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK AWARD BETWEEN THE ISSUER AND THE
SHAREHOLDER DATED AS OF AUGUST 31, 2006. A COPY OF THIS AGREEMENT IS ON FILE IN
THE PRINCIPAL OFFICE OF THE ISSUER AND WILL BE FURNISHED, UPON REQUEST AND
WITHOUT CHARGE, TO ANY PERSON HAVING A VALID INTEREST THEREIN.


SECTION 7.               WITHHOLDING AND TAXES.

7.1.          In General. The Company shall have the right to require Grantee to
remit to the Company, or to withhold from other amounts payable to Grantee, as
compensation or otherwise, an amount sufficient to satisfy any and all federal,
state, and local withholding tax requirements when such amounts become due, if
applicable.

7.2.          Notice to Grantee. The Company shall endeavor to give written
notice to Grantee no later than ten (10) days before the date by which the
Company must collect or withhold any taxes relating to this Award of the date
any such taxes must be received by the Company and an estimate of the amount of
such taxes.

3


--------------------------------------------------------------------------------




7.3.          Surrender of Award Shares to Pay Taxes. Grantee may elect, by
written notice to the Company at least five (5) days before the date on which
such taxes must be received by the Company, to surrender a whole number of
Vested Shares having a fair market value that equals or exceeds the amount of
the withholding taxes. To the extent that the number of Vested Shares so
surrendered exceeds the amount of the withholding taxes, the Company shall, in
lieu of issuing any fractional shares, remit in cash the difference (if any)
between the value of the Award Shares surrendered and the withholding taxes due
to Grantee as soon as administratively feasible after Grantee surrenders the
Award Shares. The Board, in the exercise of its sole discretion, shall
(consistent with Section 7.4) determine both the fair market value of such Award
Shares surrendered pursuant to this Section 7.3 and the date as of which such
valuation occurs.

7.4.          “Fair Market Value.” The “fair market value” of Award Shares on
any given day means the average closing price per share of such shares on the
ten consecutive trading days ending two days before the date of such
determination; or, if not listed on any such exchange or quotation system, the
average of the bid and asked prices of the shares as reported by the National
Association of Securities Dealers as of the day before the date of the
determination of the fair market value; or, if not so reported, the fair market
value of the shares as of the day before the date of such determination as
determined in good faith by the Board.


SECTION 8.               MISCELLANEOUS.

8.1.          Notices. Any notice or communication required or permitted by this
Award will be deemed to be received by the party to whom the notice or
communication is addressed if delivered in person or by commercial courier
service or sent by first class mail, postage prepaid: if to the Company,
addressed to the attention of the Company’s Chief Financial Officer at the
Company’s principal office in the State of Maryland and, if to Grantee,
addressed to Grantee to the address set forth below Grantee’s signature to this
Award or at the address reflected in the Company’s records; or in either case to
such other address as either party notifies the other in accordance with this
Section.

8.2.          Entire Agreement. This Award, taken together with the Employment
Agreement, contains the entire agreement between the parties, and supersedes any
prior agreements or understandings between them, relating to the subject of this
Award.

8.3.          Change in Fiscal Year. Notwithstanding any other provision hereof,
in the event of a change in the period of time constituting the fiscal year of
the Company, equitable adjustments shall be made to those terms hereof that are
dependent upon a determination of fiscal year, as may be reasonably determined
by the Company upon approval of the Board in good faith, but no such change in
fiscal year shall materially increase or decrease the benefits and burdens of
the parties hereunder.

8.4.          Governing Law. The validity, construction and effect of this
Award, and any rules and regulations relating thereto, shall be determined in
accordance with federal law and the laws of the State of Delaware (without
regard to any provision that would result in the application of the laws of any
other state or jurisdiction).

4


--------------------------------------------------------------------------------




8.5.          Severability. If any provision of this Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the determination
of the Board, materially altering the intent of this Award, such provision shall
be stricken as to such jurisdiction and the remainder of this Award shall remain
in full force and effect.

8.6.          Amendment of Award. This Award may not be amended except in
writing and executed by both parties hereto, and no course of conduct by either
party or between the parties will be deemed to amend the terms and conditions of
this Award, unless such amendment is reduced to writing and executed by both
parties (subject, however, to Section 8.3 hereof).

8.7.          Waiver. The waiver of any breach of any provision of this Award by
either of the parties shall not constitute or operate as a waiver of any other
breach of any provision of this Award, and any failure to enforce any provision
of this Award in any particular instance shall not operate as a waiver of any
existing or future rights, duties, or obligations arising out of this Award.

8.8.          No Fractional Shares. No fractional shares of Common Stock shall
be issued or delivered pursuant to this Award, and the Board shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional shares or whether such fractional shares or any rights
thereto shall be canceled, terminated, or otherwise eliminated.

8.9.          Headings. The headings and subheadings in this Award are for
convenience of reference only and shall not be given any effect in the
interpretation of this Award.

8.10.        Counterparts. This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.

[BALANCE OF THIS PAGE INTENTIONALLY BLANK]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Restricted Stock Award to be
executed as of the Grant Date.

Witness/Attest:

 

 

 

TESSCO Technologies Incorporated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ David Young

 

(seal)

 

 

 

 

 

 

David Young

 

 

 

 

 

 

 

 

Senior Vice President and

 

 

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

 

By:

 

/s/ Robert B. Barnhill, Jr.

 

(seal)

 

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6316 Mossway

 

 

 

 

 

 

 

 

Baltimore, MD 21212

 

 

 

6


--------------------------------------------------------------------------------